DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 30 Apr 2021 has been entered.  Claims 9-20 are pending in the application with claims 1-8 cancelled.  No claims are currently amended.  Applicant’s amendment to the Drawings, Specification, and Claims together with the supplied arguments have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 02 Feb 2021.
The prior nonstatutory double patenting rejection and 35 U.S.C. 102(a)(1) and rejection are withdrawn as requested (Pg. 11-12) based on the amendment to the claims.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to Group II non-elected without traverse in the response filed 13 Jan 2021.  Accordingly, claims 16-20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claims 16-20 have been cancelled

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: an updated search of the prior art fails to find that one having ordinary skill in the art at the time of the effective filing of the invention would have arrived at the combination of elements and functionality recited in claim 9 without improper hindsight reasoning.
Claim 9 was previously been rejected under 35 U.S.C. 112(a). Applicant has traversed this rejection and argued that undue experimentation is not required (Pg. 8-11). In part applicant asserts that “[o]ne of ordinary skill would also know that a search for algorithm for predicting breathing and outputting flow at specified times using, for example, the Internet, would reveal an algorithm to accomplish such purpose, all without undue experimentation. As such, the claim does not require a particular algorithm to be performed by the cloud-based software as the Examiner alleges” (Pg. 11). Upon review Examiner considers that the limitation in question was previously too narrowly interpreted. After review of the particular language of claim 9 and related prior art, Examiner agrees that known relationships exist between iterative updates to a delivered flow rate based upon each of breathing pressure values, pulse oximeter readings, and patient vital signs. Examiner thus agrees to withdraw the prior 35 U.S.C. 112(a) rejection of claim 9 as it is now agreed that one of ordinary skill in the art could be reasonably expected to be able to make and use the invention recited by claim 9 without undue experimentation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785